Citation Nr: 0724652	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
and inactive duty for training with reserve components at 
unverified dates from October 1955 to January 1961, and April 
1980 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  The claims file is currently assigned to the 
Salt Lake City, Utah, RO.  

The veteran testified at a March 2006 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's verified service consists solely of active duty 
for training and inactive duty for training within the Army 
National Guard.  In his claim, the veteran maintains that his 
diabetes mellitus is related to the stress he experienced in 
service.

In order to establish service connection for diabetes 
mellitus, the appellant needs to show that diabetes mellitus 
began during or increased in severity during a period of 
ACDUTRA or active duty.  

Only service department records can establish if and when a 
person was serving on active duty.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Service department records are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2006), limiting the type of evidence 
accepted to verify service dates.  The claims file reflects 
the veteran's service in the National Guard from October 1955 
to January 1961, and from April 1980 to April 1996.  However, 
the records do not reflect exact dates of ACDUTRA or active 
duty for the entire period.  

Service clinical records reflect elevated glucose levels in 
1988 with successive findings in 1992, 1994 and 1995.  The RO 
should attempt to obtain all dates of ACDUTRA and active duty 
for the period since 1988.  

If the veteran had ACDUTRA or active duty for any of the 
dates where an elevated glucose level was indicated, the 
claim should be referred for a VA medical examination and an 
etiology opinion as to whether diabetes mellitus had its 
onset or was aggravated during ACDUTRA or active service.  
Such evidence would be helpful in order for the Board to 
render an accurate decision in this case.


Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should make the pertinent inquiries to 
obtain the veteran's complete National 
Guard records to show all periods of 
ACDUTRA or active duty from 1988 to 1996.  
These records should be associated with 
the claims file.  If the records are not 
able to be obtained, that should be noted 
in the claims file and the reasons 
provided.

2.  If, and only if, the evidence 
establishes that the veteran had ACDUTRA 
or active duty when his glucose was 
elevated or his diabetes mellitus was 
diagnosed, then the RO should schedule the 
veteran for a VA examination with an 
appropriate physician.  The physician 
should be provided a copy of the claims 
file prior to the examination.  All 
necessary tests should be conducted.  The 
physician should provide an etiology 
opinion as to whether there is a 50 
percent probability or greater that 
diabetes mellitus had its onset or 
increased in severity beyond any natural 
progress during a period of ACDUTRA or 
active service.  The examiner should 
specifically address the records 
segregated in the service medical folder 
and identified with yellow stickies, also 
taking into account the periods of ACDUTRA 
and active duty that have been verified.  

3.  After undertaking any other 
development deemed appropriate, to include 
a new examination if deemed necessary by 
the RO, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

